Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8, 9, 11-12, 14 and 16-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, 9 and 18: In view of the limitations the prior arts does not explicitly describe or reasonably suggest alone or in combination a system, comprising: a system ground coupled to protective Earth ground; a voltage source configured to provide three or more voltages; a power converter coupled to the voltage source via three or more supply lines, wherein each of the three or more supply lines is configured to transmit a respective voltage of the three or more voltages to the power converter, wherein the power converter is configured to convert the three or more voltages to a voltage to be outputted on a direct current (DC) bus; a metal-oxide varistor (MOV) assembly comprising three or more metal-oxide varistors (MOVs) configured to respectively couple to the three or more supply lines, wherein the MOV assembly is configured to couple between the voltage source and the power converter; an electromagnetic compatibility (EMC) capacitor assembly coupled between the voltage source and the power converter; a permanent jumper configured to couple the MOV assembly to the system ground via a welded joint connection; a housing configured to enclose the permanent jumper and render the permanent jumper inaccessible from outside the housing; a removable jumper configured to couple the EMC capacitor assembly to the system ground, wherein the removable jumper is exposed outside the housing; and a control system communicatively coupled to the MOV assembly, wherein the control system is configured to: detect a state change of at least one of the three or more MOVs; 
The prior art made of record in form 892 and 1449 discloses an electric motor controller, an electric motor drive circuit, and methods for combined electric motor control are provided.  The drive circuit is configured to drive a first electric motor and a second electric motor.  The drive circuit includes a rectifier configured to convert an AC input voltage to a pulsed DC voltage, and a first DC link electrically coupled to the rectifier.  The first DC-link includes a low-capacitance capacitor having a capacitance less than 10.mu.F.  The drive circuit also includes a first inverter coupled to the first DC-link, the first inverter configured to generate a conditioned output voltage to drive the first electric motor, a second DC-link electrically coupled to the first DC-link, and a second inverter coupled to the second DC-link.  The second inverter is configured to generate a conditioned output voltage to drive the second electric motor.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846